[/\1)

FI§..ED
inv 17 zim

C|erk,U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Gourts for the District of columbia
Mamery M. Traore, )
)
Plaintiff, )
)
v. ) Civil Action N0.  1 f
, 915
City Philadelphia, Pennsylvania, )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint fails to state a claim upon which
relief can be granted.

Plaintiff, a District of Columbia resident, sues the city of Philadelphia, Pennsylvania A
native of Mali, plaintiff alleges that he arrived in the United States in June 2002, but
"unfortunately in the last three years [he] [has] been [the] victim of many cases of violence in
Florida, Pennsylvania and now in Washington, D.C. . . . ." Compl. at 2. Plaintiff has alleged
various misdeeds, none of which implicates the named defendant in any wrongdoing. Therefore,

the complaint will be dismissed. A separate Order of dismissal accompanies this Memorandum

é’/ cg 3 ama

United States District Judge

Opinion.

Dare; May / q’,§oii